154 F.2d 59 (1946)
MAKRANSKY'S ESTATE
v.
COMMISSIONER OF INTERNAL REVENUE.
MAKRANSKY
v.
SAME (four cases).
Nos. 9076-9080.
Circuit Court of Appeals, Third Circuit.
Argued February 8, 1946.
Decided February 25, 1946.
Morris Wolf, of Philadelphia, Pa., (Samuel H. Levy, and Wolf, Block, Schorr & Solis-Cohen, all of Philadelphia, Pa., on the brief), for petitioners.
Carlton Fox, of Washington, D. C. (Samuel O. Clark, Jr., Asst. Atty. Gen., and Sewall Key and A. F. Prescott, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before MARIS, GOODRICH, and O'CONNELL, Circuit Judges.
PER CURIAM.
In these cases the taxpayers ask this court to review the finding of the Tax Court that a loss which they incurred in the sale of contracts for the future delivery of wool was a loss upon the sale of capital assets and not an ordinary and necessary expense of their business deductible under Section 23(a) of the Internal Revenue Code, 26 U.S.C.A. Int.Rev.Code, § 23(a), or a loss deductible under Section 23(e). We think that this is a finding which this court is not at liberty to review. Dobson v. Commissioner, 1943, 320 U.S. 489, 64 S.Ct. 239, 88 L.Ed. 248; John Kelley Co. v. Commissioner, 1946, 66 S.Ct. 299.
The decision of the Tax Court is affirmed.